KLEINFELD, Circuit judge,
dissenting.
I respectfully dissent.
Although I agree that the magistrate judge’s plea colloquy was inadequate, I do not agree that it affected Agosto’s “substantial rights,” as plain error review requires.1 Agosto has not proven that he “did not understand the rights at issue when he entered his guilty plea.”2 He signed a plea agreement in which he acknowledged (1) that he understood that an element of the offense is that he “knew that it was marijuana or some other prohibited drug;” and (2) that he drove a vehicle across the border that he “knew concealed marijuana.” These express acknowledgments by Agosto, in writing, with the assistance of counsel, sworn to by Agosto under penalty of perjury, avoid any harm to his substantial rights from the inadequacy of the colloquy.3

. United States v. Minore, 292 F.3d 1109, 1118 (9th Cir.2002).


. Id. at 1119.


. Id. ("In ascertaining the defendant’s understanding of the rights at issue, we are not restricted to the record of the plea colloquy-”)-